EXHIBIT 10.14

MODIFICATION OF NONCOMPETITION AGREEMENT

This Modification of Noncompetition Agreement (this “Agreement”) is made this
6th day of August 2007 by and between Barry L. Amsdell (“Amsdell”) and
U-Store-It Trust, a Maryland real estate investment trust (“USI”).

RECITALS

WHEREAS, Amsdell and USI entered into a Noncompetition Agreement, dated
October 27, 2004 (the “Noncompetition Agreement”); and

WHEREAS, the parties thereto desire to terminate specific provisions of the
Noncompetition Agreement and to enter into this Agreement to memorialize such
intent.

NOW, THEREFORE in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Article 1 - Termination and Modification of the Noncompetition Agreement

 

  1.1 Modification of Noncompetition Agreement.

 

  (a) Amsdell and USI hereby modify the Noncompetition Agreement and USI
expressly releases Amsdell from all of his obligations under Section 1 thereof
with respect to any property identified by Amsdell as part of the Section 1031
“like-kind exchange” referenced in Section 13.18 of the Purchase and Sale
Agreement by and between U-Store-It, L.P. and Rising Tide Development, LLC dated
as of the date hereof (the “2007 Acquired Properties Purchase Agreement”).

 

  (b) Amsdell and USI hereby further modify the Noncompetition Agreement by
amending Section 2 of the Noncompetition Agreement and adding the following
language thereto: “Notwithstanding the foregoing nonsolicitation covenant set
forth in this Section 2, Barry Amsdell is expressly allowed and permitted to
hire, for any purpose, any employee or independent contractor who was
terminated, resigned or otherwise left the employment or other service of USI or
any of its affiliates on or prior to June 1, 2007.”

 

  (c) All other provisions of the Noncompetition Agreement remain in full force
and effect.

1.2 No Other Agreements. The parties further agree that other than the
obligations contained in this Agreement, no other noncompetition or
nonsolicitation provisions contained in any governing documents or policy
statements of USI shall apply to Amsdell.



--------------------------------------------------------------------------------

Article 2 - Covenant Not to Sue and Indemnification

2.1 Covenant Not to Sue. USI agrees not to institute or file any claim or
lawsuit for injunctive relief, declaratory judgment, damages, or otherwise
against Amsdell with any court, tribunal or agency with respect to any matters
released or any rights waived in this Agreement.

2.2 Indemnification. If USI breaches this covenant not to sue, it shall be
liable for and shall indemnify and hold harmless Amsdell for all of his
attorneys’ fees, costs, and expenses incurred as a result of such breach.

Article 3 - Miscellaneous

3.1 Notices. All notices, waivers, demands, requests or other communications
required or permitted hereunder shall, unless otherwise expressly provided, be
in writing and be deemed to have been properly given, served and received (a) if
delivered by messenger, when received, (b) if mailed, three business days after
deposit in the United States mail, certified or registered, postage prepaid,
return receipt requested, (c) if telecopied/faxed, upon confirmed receipt of a
telecopied/facsimile transmission or (d) if delivered by reputable overnight
express courier, freight prepaid, the next business day after delivery to such
courier; in every case addressed to the party to be notified as follows:

 

To USI:   U-Store-It Trust   50 Public Square, Suite 2800   Cleveland, Ohio
44113   Attention: Secretary   Telephone: 216-274-1340   Facsimile: 216-274-1360
with a copy to:   U-Store-It Trust   460 East Swedesford   Wayne, Pennsylvania
19087   Attention: CFO   Telephone: 610-293-5700   Facsimile: 610-293-5720
To Barry L. Amsdell:   Barry L Amsdell   6755 Engle Road, Suite A   Middleburg
Heights, Ohio 44130   Attention: Barry L. Amsdell   Telephone: 440-891-4100  
Facsimile: 440-891-4200

 

2



--------------------------------------------------------------------------------

with a copy to:   Kohrman Jackson & Krantz, PLL   One Cleveland Center, 20th
Floor   1375 East Ninth Street   Cleveland, Ohio 44114   Attention: Marc C.
Krantz, Esq.   Telephone: 216-736-7204   Facsimile: 216-621-6536

3.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

3.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other party, and (c) shall be governed in all respects,
including, without limitation, validity, interpretation and effect, by the laws
of the State of Ohio without giving effect to the conflict of law provisions
thereof.

3.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

3.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

3.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and their
successors and permitted assigns. Neither of the parties may assign or otherwise
transfer its interest in this Agreement or its duties and obligations under this
Agreement to any person without the prior written consent of the other party,
which consent may be conditioned, withheld or delayed in such other party’s sole
and absolute discretion.

 

3



--------------------------------------------------------------------------------

3.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

3.8 Fees and Expenses. All fees and expenses incurred in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees and expenses.

3.9 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors.

3.10 Effective Date. This Agreement shall be effective (“Effective Date”)
concurrently with the closing contemplated by the 2007 Acquired Properties
Purchase Agreement. If the 2007 Acquired Properties Purchase Agreement is
terminated by any party thereto without the closing as defined therein having
occurred or for any other reason the closing under the 2007 Acquired Properties
Purchase Agreement does not occur, the Noncompetition Agreement shall remain in
full force and effect and this Agreement shall be void ab initio.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first written above.

 

U-Store-It Trust By:  

/s/ Dean Jernigan

Its:   President and Chief Executive Officer

/s/ Barry L. Amsdell

Barry L. Amsdell, individually

 

5